Exhibit 10.1

 



SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (the “Agreement”), dated as of March 14, 2019 (the
“Execution Date”) is made by and between XpresSpa Group, Inc. (formerly FORM
Holdings Corp.) (the “Company”) and Edward Jankowski (“Executive”). Capitalized
terms not herein defined shall have the definitions ascribed them in the
Executive Employment Agreement between the Company and Executive, dated January
20, 2017 (the “Employment Agreement”).

 

WHEREAS, the Company and the Executive desire to provide for an amicable and
mutually agreed separation in accordance with the terms and conditions of this
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:

 

1.           Separation of Employment. Executive’s employment with the Company
and its affiliates terminated effective as of the close of business on February
13, 2019 (the “Separation Date”) in a separation that the Company and Executive
acknowledge and agree qualifies Executive for Separation Benefits under the
Employment Agreement. As of the February 8, 2019, Executive shall be deemed to
have resigned (and hereby memorializes such resignation) from each and every
other office, position or responsibility in which Executive served for the
Company and each of its respective affiliates, subsidiaries or divisions,
including, without limitation, Executive’s position as a member of the Board of
Directors of the Company (the “Board”) and its subsidiaries. Executive
acknowledges that from and after the Separation Date, Executive shall have no
authority to, and shall not represent himself as a current employee or director
of the Company.

 

2.           Separation Benefits. Executive shall be paid the Accrued
Obligations through the Separation Date. Further, in exchange for the promises
set forth in this Agreement and provided that Executive executes this Agreement
(including the Release of Claims herein) and provided that this Agreement
becomes irrevocable, the Company agrees to pay or provide to Executive the
compensation and benefits (the “Separation Benefits”) described in Section 9(g)
of the Employment Agreement, in accordance with the terms and conditions of the
Employment Agreement. For the avoidance of doubt, those Separation Benefits are
described on Exhibit A hereto. Payments and benefits hereunder are not subject
to mitigation or offset. Executive acknowledges and agrees that the Company does
not guarantee the tax treatment or tax consequences associated with any payment
or benefit arising under this Agreement, including, without limitation, to
consequences related to Section 409A of the Code. In no event whatsoever will
the Company be liable for any additional tax, interest or penalties that may be
imposed on the Executive under Section 409A of the Code.

 

3.           Continuing Obligations. Executive will continue to be subject to
and comply with the Non-Disclosure and Non-Solicitation Agreement between
Executive and the Company, dated as of the date hereof (the “NDA”), an executed
copy of which is attached hereto as Exhibit B, and the obligations set forth in
Section 10 of the Employment Agreement and that the Executive’s obligations set
forth in the NDA and Employment Agreement shall continue to apply pursuant to
its terms following the Separation Date.

 

4.           No Disparagement.

 

(a)            The Executive will not make public statements or communications
that would libel, slander, disparage, denigrate, ridicule or criticize the
Company or any of its businesses, services, products, affiliates or current,
former or future directors and named executive officers (in their capacity as
such).

 



 1

 

 

(b)            Similarly, the Company shall not make, or cause to be made and
shall direct those executive officers and members of the Board (while such
officers and members are in the Company’s or its affiliates’ service) not to
make, any statement, observation or opinion, or communicate any information
(whether oral or written) which would or could disparage the Executive’s
reputation or otherwise libel, slander, denigrate, ridicule or criticize
Executive or any of his controlled entities. Executive acknowledges that the
“Company” in this Section 4(b) refers to statements made by the Company’s named
executive officers and the members of the Board. The Executive acknowledges that
the Company cannot control or direct the speech of its non-managerial employees
or third parties.

 

(c)            Notwithstanding anything in this Section to the contrary, this
Section shall have no application to any statement, evidence or testimony either
party is compelled to provide by any court or government agency or to any
statement the Executive or the Company is required to make to comply with
federal and state securities laws.

 

5.           Executive’s Release of Claims.

 

(a)                In consideration for the Separation Benefits, Executive,
individually and on behalf of Executive’s heirs, executors, administrators,
attorneys or representatives, successors and assigns, hereby voluntarily,
knowingly and willingly releases and forever discharges the Company and each of
its parents, subsidiaries and affiliates, together with each of the foregoing
entities’ respective owners, principals, partners, officers, directors,
employees, agents, members, managers, attorneys, employee benefits plans and
such plans’ administrators, fiduciaries, trustees, record keepers and service
providers, and each of their respective predecessors, successors, and assigns
(hereinafter collectively referred to as the “Company Releasees”) from any and
all rights, claims, charges, actions, causes of action, complaints, grievances,
sums of money, suits, debts, covenants, contracts, agreements, promises,
obligations, damages, demands or liabilities of every kind whatsoever, in law or
in equity, whether known or unknown, suspected or unsuspected (collectively,
“Claims”) which Executive or Executive’s executors, administrators, successors
or assigns ever had, now have or may hereafter claim to have by reason of any
matter, cause or thing whatsoever, arising from the beginning of time up to the
Execution Date including, but not limited to (1) any such Claims relating in any
way to Executive’s employment relationship with the Company or any other Company
Releasee, or the termination thereof, (2) any Claims arising under any agreement
between the Company and Executive (including, without limitation, the Employment
Agreement), and (3) any such Claims arising under any federal, local or state
statute or regulation, including, without limitation: the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act;
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act
of 1990; the Lilly Ledbetter Fair Pay Act; the Genetic Information
Non-Discrimination Act; the Employee Retirement Income Security Act of 1974; the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993, as amended
in 2009; the Civil Rights Act of 1866; the Civil Rights Act of 1872; and the
Fair Labor Standards Act; and any state or local laws governing the same subject
matter, and any other federal, state, or local law prohibiting discrimination
and/or harassment on the basis of race, color, age, religion, sexual
orientation, religious creed, sex, national origin, ancestry, alienage,
citizenship, nationality, mental or physical disability, denial of family and
medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law; provided, however, that notwithstanding
the foregoing, nothing contained in this Section shall in any way diminish or
impair: (A) any rights Executive may have to vested benefits under employee
benefit plans; (B) Executive’s right to enforce this Agreement or in respect of
the Accrued Obligations; (C) any Claims Executive may have that cannot be waived
under applicable law, such as unemployment benefits, workers’ compensation and
disability benefits; (D) any Claims or rights to indemnification, contribution,
exculpation and insurance coverage as an officer, director, or employee of the
Company or its affiliates and predecessors or successors, as provided under the
Company’s organizational documents, indemnification agreements (including,
without limitation, Indemnification Agreement dated as of the date hereof (an
executed copy of which is attached hereto as Exhibit C) and/or any insurance
policies providing for such rights (all of which shall survive the Separation
Date for so long as is necessary to cover the applicable period of Executive’s
service, and shall not be any less favorable to Executive than any other
executive officer or director of the Company or its affiliates or their
respective predecessors or successors); (E) rights in respect of vested equity
or equity awards Executive (or his affiliates, estate planning trusts, and/or
family members) holds as of the date hereof (whether vested under any Company
plan or purchased) in accordance with applicable governing documents, (F) rights
as a shareholder in connection with Executive’s equity ownership; or (G) rights
to enforce or challenge the validity of this Agreement (collectively, the
“Excluded Claims”).

 



 2

 

 

(b)                Executive represents and warrants that, except with respect
to the Excluded Claims and Accrued Obligations, the Company and other Company
Releasees have fully satisfied any and all obligations whatsoever owed to
Executive arising out of Executive’s employment with Company or any other
Company Releasee, and that no further payments or benefits are owed to Executive
by the Company or any other Company Releasee. Executive has reported all hours
worked to the Company and has been paid and has received all compensation,
including all wages, overtime, bonuses, incentive compensation, commissions,
equity grants, benefits, sick pay, vacation pay, or other compensation or
payments or form of remuneration of any kind or nature, as well as reimbursement
for all reasonable and necessary business, travel and entertainment expenses
incurred on behalf of the Company.

 

(c)                Executive further understands and agrees that, except for the
Excluded Claims, Executive has knowingly relinquished, waived and forever
released any and all rights to any personal recovery in any action or proceeding
that may be commenced on Executive’s behalf arising out of the aforesaid
employment relationship or the termination thereof, including, without
limitation, claims for back pay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses and attorneys’ fees.

 

(d)                As a condition of the Company entering into this Agreement,
Executive further represents that Executive has not filed against the Company or
any of the other Company Releasees, any complaints, claims or lawsuits with any
court, administrative agency or arbitral tribunal prior to the date hereof, and
that Executive has not transferred to any other person any such complaints,
claims or lawsuits.

 

(e)                In consideration of Executive’s release of claims set forth
in this Agreement and for good and other valuable consideration set forth herein
which the parties acknowledge and agree, the Company, on its behalf and on
behalf of its parents, subsidiaries and affiliates, together with each of the
foregoing entities’ respective owners, principals, partners, officers,
directors, employees, agents, members, managers, attorneys, employee benefits
plans and such plans’ administrators, fiduciaries, trustees, record keepers and
service providers, and each of their respective predecessors, successors, and
assigns (collectively, the “Releasing Parties”), voluntarily, knowingly, and
willingly releases and forever discharges Executive and his heirs and each of
his heirs, executors, administrators, attorneys or representatives, successors
and assigns from any and all Claims and such other claims and rights of any
nature whatsoever that the Releasing Parties now have, may have, or in the
future may have against Executive; provided, however, the foregoing release
shall not waive any claims the Releasing Parties may have against Executive
arising from or related to: (i) Executive’s breach of this Agreement; (ii)
Executive’s illegal or material bad faith acts; and (iii) any claims for which
Executive would not be eligible for indemnification under the Indemnification
Agreement, applicable law, or the Company’s governing documents. The Company
acknowledges that as of the date hereof, the Company is not aware of any illegal
or material bad faith acts of Executive or any claims described in (iii) hereof.

 



 3

 

 

(f)                 Without limiting the rights and obligations set forth in the
Indemnification Agreement, and in addition thereto, the Company agrees to hold
harmless and indemnify the Executive to the fullest extent authorized or
permitted by the provisions of the Charter, the Bylaws and the DGCL (each as
defined in the Indemnification Agreement), as the same may be amended from time
to time (but, only to the extent that such amendment permits the Company to
provide broader indemnification rights than the Charter, the Bylaws or the DGCL
permitted prior to adoption of such amendment) and on the same terms and
conditions on which the Company indemnifies its current directors and officers.
The Company shall continue to maintain directors and officers insurance
coverage, and will not seek any exclusion for past directors and officers,
including Executive.

 

6.             Cooperation. Except as described in the preceding Section,
Executive agrees to reasonably cooperate with the Company in connection with any
action, suit, or proceeding, whether or not by or in the right of the Company
and whether civil, criminal, administrative, investigative or otherwise (other
than actions, suits or proceedings, where Executive and the Company or its
affiliates are adverse). The Company’s request for “reasonable cooperation”
shall take into consideration Executive’s personal and business commitments and
the amount of notice provided to Executive by the Company. The Company will
reimburse the Executive for reasonable out-of-pocket expenses that the Executive
incurs in providing any requested cooperation, so long as the Executive provides
advance written notice to the Company of the Executive’s request for
reimbursement and provides satisfactory documentation of the expenses.

 

7.             Whistleblower. Nothing in Sections 4, 5, or 6 or in any other
agreement between the parties shall prohibit the Executive from reporting
possible violations of law or regulation to or filing charges with any
governmental agency or entity including but not limited to the United States
Department of Justice, the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, any Inspector General, or any similar state
or local agency, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. The Executive does not
need the prior authorization of the Company to make any such reports or
disclosures and the Executive is not required to notify the Company that the
Executive has made such reports or disclosures. Executive understands that by
signing this Agreement, Executive waives the right to any monetary recovery in
connection with a local, state or federal governmental agency proceeding and
Executive waives the right to file a claim seeking monetary damages in any
court, administrative agency or arbitral tribunal. Notwithstanding the
foregoing, nothing in this Agreement prohibits Executive from seeking or
obtaining a whistleblower award from the Securities and Exchange Commission (and
not the Company Releasees) pursuant to Section 21F of the Securities Exchange
Act of 1934, as amended.

 

8.             Breach. If Executive materially breaches or threatens to
materially breach any of Executive’s promises in Sections 3, 4, 5, or 6 of this
Agreement, or if any representation made by Executive in this Agreement was
knowingly false when made, Executive agrees that the Company shall be entitled
to seek appropriate injunctive relief and that Executive (a) will forfeit all
right to future benefits paid in consideration for the breached promise,
including, without limitation, the Separation Benefits and (b) must repay all
cash Separation Benefits (less $1,000) previously received on an after-tax basis
for such promise upon a determination by a court of competent jurisdiction of
material breach in a final non-appealable order. If either party to this
Agreement breaches or threatens to breach this Agreement, and the other party
prevails in a suit or claim enforcing this Agreement (or settles such a claim),
then the prevailing party shall reimburse the other party for 100% of his or its
legal fees.

 



 4

 

 

9.           Entire Agreement and Amendment. This Agreement (together with the
Employment Agreement as referenced) embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter of this
Agreement. This Agreement may be amended only by a written document signed by
both parties to this Agreement. This Agreement shall be binding upon and inure
to the benefit of Executive and the Company and their respective successors and
assigns. No party may assign this Agreement without the prior written consent of
the other, except to an unrelated thirty party purchaser on arm’s length basis
of all or substantially all of the assets of the Company and its affiliates,
which purchaser expressly assumes this Agreement and the obligations hereunder.

 

10.         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Agreement to the substantive law of another jurisdiction,
and any action brought hereunder shall be brought in a court of competent
jurisdiction in the State of New York. The Company and the Executive do hereby
submit to personal jurisdiction of the federal and state courts located in the
State of New York for purposes of any action brought hereunder. The undersigned
hereby WAIVE ALL RIGHTS TO TRIAL BY JURY.

 

11.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement will not become effective or
enforceable until each of the Company and Executive has executed this Agreement.

 

12.         Severability. If any section, subsection or provision hereof is
found for any reason whatsoever to be invalid or inoperative, that section,
subsection or provision shall be deemed severable and shall not affect the force
and validity of any other provision of this Agreement. If any covenant herein is
determined by a count to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set for the herein by the parties themselves in the
modified form.

 

13.         Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if sent in accordance with
the notice provisions set forth in the Employment Agreement.1

 

14.         Warranties. By signing this Agreement, Executive acknowledges the
following:

 

(a)                Executive has carefully read and understands this Agreement;

 

(b)                The Company advised Executive to consult with an attorney,
Executive did consult with an attorney, and reviewed this Agreement in its final
form;

 

(c)                Executive has been given twenty-one (21) days to consider
Executive’s rights and obligations under this Agreement and to consult with an
attorney about both;

 

(d)                Executive understands that this Agreement is legally binding
and by signing it Executive gives up certain rights;

 

(e)                Executive has voluntarily chosen to enter into this Agreement
and has not been forced or pressured in any way to sign it;

 

 

________________________

1        Austin S. Lilling, Esq. address has been changed to Stroock & Stroock &
Lavan LLP, 180 Maiden Lane, New York, NY 10038, alilling@stroock.com



 5

 

 

(f)                 Executive has seven (7) days after Executive signs this
Agreement to revoke it by notifying the Company in writing. This Agreement will
not become effective or enforceable until this seven (7) day revocation period
has expired (such date, the “Effective Date”); and

 

(g)                This Agreement includes a waiver of all rights and claims
Executive may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. §621 et seq.).

 

[Signature Page Follows]


 

 



 6

 

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above.

 



  XpresSpa Group, Inc.               By: /s/ Bruce Bernstein            Name:
Bruce Bernstein   Title: Chairman of the Board of Directors              
EXECUTIVE:         /s/ Edward Jankowski         Edward Jankowski



 





 7

 



 

EXHIBIT A

 

·$375,000 payable in substantially equal installments in cash commencing on the
Company's next regular payroll date following the Effective Date, provided, that
the first payroll date payment will include all payments payable from the
Separation Date through and including the payroll date, with the remainder of
the installments being paid on the regular payroll schedule. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other required deductions; and    

·COBRA continuation coverage paid in full (directly to the insurer, or if paid
for by Executive, then reimbursement to Executive on a tax neutral basis) by the
Company, so long as Executive has not become actually covered by the medical
plan of a subsequent employer during any such month and is otherwise entitled to
COBRA continuation coverage, with such payments for up to a maximum of twelve
(12) months following the Separation Date.

 

 



 8

 

 

EXHIBIT B

NDA

 

 



1

 

 

EXHIBIT C

INDEMNIFICATION AGREEMENT

 

 



2



